Exhibit 10.45

 

1997

ITT EDUCATIONAL SERVICES, INC.

INCENTIVE STOCK PLAN –


FORM OF NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT, effective as of the     day of           20    by and between
ITT Educational Services, Inc. (the “Corporation”) and                  (the
“Optionee”), WITNESSETH:

 

WHEREAS, the Optionee is now employed by the Corporation or a Participating
Company (as defined in the Plan as hereinafter defined) as a key employee, and
in recognition of the Optionee’s valued services, the Corporation, through the
Compensation Committee of its Board of Directors (the “Committee”), desires to
provide an opportunity for the Optionee to acquire or enlarge stock ownership in
the Corporation pursuant to the provisions of the 1997 ITT Educational Services,
Inc. Incentive Stock Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and pursuant to the provisions of the Plan and the administrative
rules and regulations relative to the Plan (the “Rules”), the terms and
provisions of which are incorporated herein as a part of this Agreement, the
parties hereto hereby agree as follows:

 

1.                          Grant of Options.  Pursuant to the provisions of the
Plan and this Agreement (and as approved by the Committee), the Corporation
hereby confirms the grant on          , 20    to the Optionee of the option to
purchase from the Corporation all or any part of an aggregate of       shares of
Common Stock (the “Common Stock”) of the Corporation, as constituted on the date
of grant, at the purchase price of $      per share, such option to purchase
shares to be designated as a Nonqualified Stock Option.

 

2.                           Terms and Conditions.  It is understood and agreed
that the option evidenced hereby is subject to the following terms and
conditions:

 

A.                 Expiration Date:

 

The option shall expire not later than               , 20   , which is ten years
and two days after the date of grant.

 

B.                   Exercise of Option:

 

The option evidenced hereby shall be exercisable from time to time as follows:

 

Exercise Schedule.  Except as specifically provided herein, the option granted
hereby shall not be exercisable until the expiration of one year following the
date of grant and may be exercised thereafter at any time, or from time to time,
but only to the extent of one-third of the total number of shares covered by the
option under this Agreement, only to the extent of two-thirds of such total
number of shares after the expiration of two years following the date of grant
and in full only after the expiration of three years following the date of
grant.  In any event, the option granted hereby will be exercisable only during
the continuance of the Optionee’s said employment, or as otherwise provided in
the Plan.

 

Payment.  The purchase price of the shares upon the exercise of the Option shall
be paid to the Corporation at the time of exercise either in cash or Common
Stock already owned by the Optionee having a total Fair Market Value equal to
the purchase price, or a combination of cash and Common Stock having a total
fair market value, as so determined, equal to the purchase price.  Options may
be exercised in accordance with instructions as may from time to time be issued
by the Corporation to the Optionee.

 

--------------------------------------------------------------------------------


 

C.                   Compliance with Laws and Regulations.  An option shall not
be exercised at any time when its exercise or delivery of shares hereunder would
be a violation of any law or governmental regulation, which the Corporation may
find to be valid and applicable.

 

D.                  Optionee Bound by Plan.  Optionee hereby agrees to be bound
by the terms and provisions of the Plan and Rules.

 

This Stock Option Award Agreement is issued, and the option evidenced hereby is
granted, in              , Indiana, and shall be governed and construed in
accordance with the laws of the State of Indiana.

 

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
an authorized officer on this      day of           20   .

 

Agreed to:

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Optionee

 

Title:

  Senior Vice President, Director Human Resources

[Print Name:

 

]

 

 

 

 

Date:

 

Date:

 

 

 

 

 

2

--------------------------------------------------------------------------------